DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prendes US 7,757,639.
Regarding claims 1, 4, and 7, Prendes discloses a system comprising: 2a main line (20) having a proximate end and a distal end; 3three or more lead lines (23), each of the three or more lead lines having a respective 4proximate end and a respective distal end; 5a swivel assembly configured to prevent the three or more lead lines from 6becoming entangled, the swivel assembly comprising: 7a main line connector further comprising a top portion (surrounding 22) and a bottom 8portion (37), wherein the top portion and the bottom portion are coupled via 9a vertical member (36), the top portion configured to couple to the main 10line; and 11a lead connector (33, 32, 35) comprising at least one member (35) coupled to the bottom 12portion of the main line connector;  13wherein the main line connector and the lead connector are configured to 14rotate independently about an at least one axis, and to allow the three 15or more lead lines to rotate about 
Regarding claims 2, 5, and 8, Prendes further discloses the at least one member of the lead connector comprises a top member (35) and a 3bottom member (33); 4the top member is coupled, via one or more arms (32), to the bottom member;  5the top member is configured to be rotatably coupled to the bottom portion of the 6main line connector (Prendes, abstract); and 7the bottom member is configured to be coupled to the three or more lead lines (Prendes, Figure 1).

Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gish US 6,273,029.
Regarding claims 1, 4, and 7, Gish discloses a system comprising: 2a main line (26) having a proximate end and a distal end; 3three or more lead lines (11-13), each of the three or more lead lines having a respective 4proximate end and a respective distal end; 5a swivel assembly configured to prevent the three or more lead lines from 6becoming entangled, the swivel assembly comprising: 7a main line connector (22, 17) further comprising a top portion (22) and a bottom 8portion (17), wherein the top portion and the bottom portion are coupled via 9a vertical member (Gish, Figure 2), the top portion configured to couple to the main 10line; and 11a lead connector (20’) comprising at least one member coupled to the bottom 12portion of the main line connector (Gish, Figure 2);  13wherein the main line connector and the lead connector are configured to 14rotate independently about an at least one axis, and to allow the three 15or more lead lines to rotate about the at least one axis independent of 16the main line. Given the product the method is inherently performed. 

Allowable Subject Matter
Claims 3, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest a swivel with a lead connector coupled to a main connector; wherein the lead connector comprises top and bottom members coupled by arm(s); with the top and bottom members being flat and circular and the top member having a smaller circumference than the bottom member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642